Citation Nr: 1509013	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-40 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in February 2011; a transcript of that hearing is of record.  The claims file is now entirely contained in VA's electronic processing systems.

In September 2011, the Board issued a decision that, inter alia, denied service connection for a right knee condition.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the September 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the February 2011 hearing.  The Veteran requested to have the prior decision vacated and a new one issued in its place.  In March 2014, the Board issued a decision vacating the September 2011 decision, and in May 2014, the Board issued a new decision denying service connection for a right knee condition.  

The Veteran appealed from the May 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, pursuant to a Joint Motion for Remand by the parties, the Court vacated and remanded the Board's decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Pursuant to the terms of the Joint Motion for Remand, the Court directed the Board to remand this case for a VA examination regarding the claimed right knee disorder.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014). 

The Joint Motion for Remand acknowledged that, in the May 2014 decision that has now been vacated, the Board found that the Veteran's reports of right knee pain during and continuously after service were not credible, and thus, discounted the probative value of a positive nexus statement from Dr. P.K. based on such reports.  The Joint Motion for Remand did not find fault with the Board's credibility analysis.

Nevertheless, the Joint Motion for Remand noted that the Board acknowledged the existence of a current right knee disorder; that the Veteran was competent to report an in-service knee injury; and that service records reflected that he participated in numerous parachute jumps during service.  The Joint Motion for Remand stated that, although the Board discounted Dr. P.K.'s statements as based upon not credible lay statements from the Veteran, Dr. P.K. directly related the current right knee disorder to parachuting duties, and such duties were confirmed by service records and found as consistent with joint stress.  The Joint Motion for Remand found that this combination of evidence was sufficient to meet the low threshold of whether evidence indicates that a disability may be associated with a claimant's service, i.e., the nexus element, for the purpose of obtaining an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed right knee disorder.  The examiner should conduct all necessary tests or studies and respond to the following, based on review of the entire claims file:

Is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed right knee disability was incurred or aggravated by disease or injury during the Veteran's active service, to include multiple parachute jumps and related general stress to the joints? 

The examiner must provide an explanation for any opinion offered.  The examiner need not specifically reference each piece of evidence, but the reasons provided should be consistent with the available lay and medical evidence.

The Veteran is competent to report pain and other observable symptoms, and his lay statements should be considered together with the other available lay and medical evidence.  

If the examiner chooses to reject the lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

In this regard, the examiner should consider the Board's summary of the evidence and related credibility analysis as discussed in the now vacated May 2014 Board decision, as well as the positive nexus opinion from Dr. P.K., and any other pertinent evidence that may be found in the claims file by the examiner.  

If an opinion cannot be provided without speculation, the examiner should explain why a non-speculative opinion cannot be offered.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

